Citation Nr: 1122878	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  04-13 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sickle cell alpha thalassemia and its residuals.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran had active military service from November 1971 to November 1974.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for sickle cell alpha thalassemia and a TDIU.

In a May 2007 decision, the Board also denied these claims, and the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2008 Order, granting a Joint Motion for Remand (JMR), the Court vacated the Board's decision denying these claims and remanded the case for further development and readjudication in compliance with the directives specified in the joint motion.  

In order to comply with the JMR and Court's Order, the Board remanded the case to the RO, via the Appeals Management Center (AMC), in March 2009.  Thereafter, the Board denied the Veteran's claims in a March 2010 decision.  The Veteran again appealed to the Court and, in a March 2011 Order, granting a JMR, the Court vacated the March 2010 decision and remanded the claims for further development and readjudication in compliance with the directives specified in the JMR.

At this time, to comply with the Court's March 2011 order, the Board remands this case to the RO via the AMC in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his sickle cell alpha thalassemia and any residuals, as well as to ensure compliance with the remand directives found in the March 2009 Board remand order.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2010).  A review of the record reveals that some development occurred, but to an insufficient level sufficient to accomplish substantial compliance with the March 2009 Board remand.  If any action required by a remand is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).    

The Veteran claims that he incurred sickle cell alpha thalassemia in service, which resulted in a glandular condition and a bone condition in both hips.  The Veteran's service treatment records (STRs) show that he entered service in sound condition.  A physical examination at the time of his induction in November 1971 notes his complaints of cramps in his legs.  However, a clinical evaluation was unremarkable. The Board will therefore presume that he entered service in sound condition.  
See 38 U.S.C.A. § 1111 (West 2002).  The STRs also make no reference to sickle cell alpha thalassemia or any residuals, including a glandular condition or a hip condition.

It was not until the 1980's when the Veteran was diagnosed with a questionable history of sickle cell trait with avascular necrosis of the hips.  He eventually underwent a right hip replacement in 1985 due to his avascular necrosis.  It is not entirely clear, though, whether the avascular necrosis is related to the sickle cell trait.  It is also not clear whether the sickle cell trait constitutes a mere clinical finding as opposed to an actual disability.  This is important because the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Allen v. Brown, 
7 Vet. App. 439 (1995).  A mere symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See, e.g., Sanchez- Benitez v. West, 13 Vet. App. 282 (1999)

During an October 1992 VA examination, the Veteran explained that during service he experienced cramping in his lower extremities that has persisted during the years since his discharge.  The examiner concluded that, "[p]atient carried a diagnosis of sickle cell thalassemia which was diagnosed following discharge from service; however, his complaints of cramping while in service for which he did not seek attention could possibly have been related to his diagnosis."  It thus appears that the VA examiner has diagnosed the Veteran with sickle cell thalassemia, as opposed to the mere trait, which may be responsible for his hip problems.

The Board, in March 2009, remanded the issue for a determination as to whether the Veteran's sickle cell thalassemia was a defect versus disease, and a further determination as to whether there is any superimposed disease or injury due to service.  As a result of the Board remand, a VA examination was obtained, the report of which did clarify the Veteran's diagnosis as "sickle cell trait and alpha-thalassemia trait which is a congenital defect."  See March 2009 VA examination report.   The Board again notes that a congenital or developmental defect, as opposed to disease, is not service connectable in its own right, although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  See VAOPGCPREC 82-90 (1990).  The March 2009 VA examiner simply stated that "there are no other diseases or injuries that superimpose this defect," but also noted that the Veteran has "normochromic macrocytic anemia secondary to sickle cell trait and alpha-thalassemia trait."  

As was noted in the March 2011 JMR, this opinion is inadequate because the VA examiner did not provide a rationale as to why there were no other diseases or injuries that superimposed his sickle cell trait and alpha thalassemia trait, and did not discuss whether the Veteran's post-service avascular necrosis is related to his sickle cell trait and alpha thalassemia trait, or whether the Veteran's in-service leg cramps are relevant.  The JMR also noted the absence of a discussion of the October 1992 VA medical record showing that the Veteran's "complaints of cramping while in service for which he did not seek attention could possibly have been related to this diagnosis."  The Board also notes the undated private report from Dr. S.H.B., which concludes that the Veteran's "hip necrosis was a direct result of his sickle trait/alpha thalassemia and that it could have been exacerbated by his time spent in Germany where he was exercising on a daily basis at higher altitudes."

The JMR also pointed out that a Supplemental Statement of the Case is necessary in order for the agency of original jurisdiction to consider, in the first instance, evidence submitted by the Veteran without a waiver.  In particular, numerous medical journal articles were submitted by the Veteran in November 2009.

Finally, the Board notes that the Veteran's claim of entitlement to a TDIU is inextricably intertwined with the claim for service connection for sickle cell alpha thalassemia and its residuals.  Since the Veteran does not presently meet the percentage requirements for a TDIU, any potential grant of service connection may bear significantly on his TDIU claim.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (TDIU claim predicated on a particular service-connected condition is inextricably intertwined with an increased rating claim regarding the same condition).  Therefore, consideration of this issue is deferred pending the readjudication of the Veteran's service connection claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum to the March 2009 VA examination report, which takes into account the complete record, as discussed in the remand above.  The Veteran's claims file should be made available to the examiner for review.  Following a review of the claims file, including but not limited to service treatment records showing complaints of cramping, the October 1992 VA opinion, and the more recent undated private opinion from Dr. S.H.B, discussed above, as well as the medical journal articles submitted by the Veteran, the examiner should answer the following questions:

(a) What is the basis for the opinion that there are no diseases or injuries that superimpose the Veteran's sickle cell trait and alpha thalassemia trait?

(b)  Is the Veteran's post-service avascular necrosis related to his sickle cell trait and alpha thalassemia trait, taking into account the undated private opinion from Dr. S.H.B.?  

(c) Discuss the relevance of the Veteran's in-service complaints of cramping, as well as the October 1992 VA medical record suggesting that the cramping was a manifestation of the claimed defect.

(d)  If the post-service avascular necrosis and/or the leg cramping, are deemed to be superimposed diseases and/or injuries, is either related to the Veteran's period of active service, including exacerbation by time spent in Germany  exercising on a daily basis at higher altitudes ?

A complete rationale for any opinion expressed should be included in the examination report.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the May 2009 supplemental statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


